Citation Nr: 0514454	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  04-19 874A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for residuals of a 
shell fragment wound of the right forearm.

3.  Entitlement to a compensable rating for multiple 
superficial retained shell fragments, involving the skull, 
eyes, knees, thoracic spine, and left arm and wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Army from October 
1942 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 RO decision which denied service connection 
for PTSD, and from a September 2004 RO decision which denied 
a compensable rating for residuals of a shell fragment wound 
of the right forearm and granted service connection and 
assigned a noncompensable rating for multiple superficial 
retained shell fragments, involving the skull, eyes, knees, 
thoracic spine, and left arm and wrist.  In April 2005, the 
veteran testified at a Travel Board hearing before the 
undersigned member of the Board.

The decision below addresses the issues of entitlement to 
compensable ratings for residuals of a shell fragment wound 
of the right forearm and multiple superficial retained shell 
fragments.  The remand which follows addresses the claim for 
service connection for PTSD.  This issue is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound of the 
right forearm are manifested by superficial scars with 
retained foreign bodies.  There is no residual muscle damage 
or other impairment from the right forearm wound or from the 
associated scars with retained foreign bodies.

2.  The veteran's residuals of multiple superficial retained 
shell fragments, involving the skull, eyes, knees, thoracic 
spine, and left arm and wrist, are not manifested by muscle 
damage or scars associated with the retained foreign bodies. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
shell fragment wound of the right forearm have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.73, 4.118, 
Diagnostic Codes 5307, 7801-7805 (2004).

2.  The criteria for a compensable rating for multiple 
superficial retained shell fragments, involving the skull, 
eyes, knees, thoracic spine, and left arm and wrist, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.73, 
4.118, Diagnostic Codes 7801-7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element"  comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran VCAA notice letters in September 2003 
and December 2004 that informed him of the type of 
information and evidence necessary to substantiate his 
claims.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from September 2003 and December 2004 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from September 2003 and December 2004 
contained specific requests that the veteran provide 
additional evidence in support of his claims.  He was asked 
to tell VA about any other records that might exist to 
support his claims, and was informed that he should send 
information describing such additional evidence or the 
evidence itself to the RO.  In addition, he was supplied with 
the complete text of 38 C.F.R. § 3.159(b)(1) by way of an SOC 
dated in October 2004.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations have been provided which address 
the claims.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  



II.  Compensable rating for residuals of a shell fragment 
wound of the right forearm

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Guidance is given under the rating schedule for 
evaluating muscle disabilities as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.  38 C.F.R. § 
4.56 (2004) provides for the following:

(a)  An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b)  A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c)  For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) 
Type of injury. Simple wound of muscle 
without debridement or infection. (ii) 
History and complaint. Service department 
record of superficial wound with brief 
treatment and return to duty. Healing 
with good functional results. No cardinal 
signs or symptoms of muscle disability as 
defined in paragraph (c) of this section. 
(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles. (i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. (ii) History and complaint. 
Service department record or other 
evidence of in- service treatment for the 
wound. Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles. (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue. 
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles. (i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or large low- 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. (iii) 
Objective findings. Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles. (i) 
Type of injury. Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring. (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for Treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements. (iii) Objective 
findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function. If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile. (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests. (D) 
Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group 
of muscles. (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2004).

Under the regulations pertaining to skin, scars other than of 
the head, face, or neck, are rated under Diagnostic Codes 
7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations are as follows:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  (2) A deep scar is 
one associated with underlying soft tissue damage.  (3) A 
superficial scar is one not associated with underlying soft 
tissue damage.  (4) An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  (5) A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See § 
4.68 of this part on the amputation rule.)

The veteran's right forearm shell fragment wound is rated as 
noncompensable under Diagnostic Code 5307, for residuals of a 
shell fragment wound affecting Muscle Group VII (right 
forearm).  Muscle Group VII encompasses flexion of the wrist 
and fingers, including muscles arising from the internal 
condyle of the humerus (flexors of the carpus and long 
flexors of fingers and thumb; pronator).  38 C.F.R. § 4.73, 
Diagnostic Code 5307.

The noncompensable rating for the right forearm disability 
reflects slight muscle injury, while a 10 percent evaluation 
is in order for moderate disability.  38 C.F.R. 
§ 4.73, Diagnostic Code 5307.

Military hospital reports from the Surgeon General's Office 
indicate that the veteran was admitted to the hospital on 
March 21, 1945 with a penetrating wound of the upper 
extremity which had no nerve or artery involvement and which 
was suffered during combat.  In March 2003, the RO granted 
service connection and assigned a non-compensable rating, 
effective June 19, 2002.
In VA examinations given in January 2003, it was noted that 
the veteran had evidence of shrapnel that was below the skin 
throughout his body.  He denied scar formation.  He reported 
that he had surgical removal of some shrapnel in his right 
forearm.  However, no scar was able to be discerned upon 
examination.  A hard lump was felt under the area of one 
knuckle on his right hand.  This was presumed to be shrapnel.  
There was no scar formation.  He reported no symptoms in the 
right forearm.  The examiner's diagnosis was retained 
shrapnel without any limitation of movement.

In June 2004, the veteran was given a VA muscle examination.  
He reported that two pieces of shrapnel were removed from the 
lateral aspect of his right forearm during service.  He was 
away from his unit for six weeks and then returned to 
unlimited duty.  The muscle that was penetrated by the 
shrapnel was the flexor carpi ulnaris.  The shrapnel injuries 
appeared to be superficial without affecting any major bones, 
nerves, or vascular structures.  There was still some 
retained shrapnel in his extremities.  He denied flare-up 
pain, and there was no muscle pain that interfered with his 
activities of daily living.  Entry and exit wounds were two 
small scars on the right lateral forearm that were 2 
centimeters in length and several millimeters in width.  
There were no adhesions.  The bone had no tendon damage.  
There was no bone, joint, or nerve damage.  Muscle strength 
was excellent or normal, and there was no evidence of 
herniation.  He was able to move his joints with sufficient 
comfort, endurance, and strength to accomplish activities of 
daily living.  The right elbow had 0 degrees of extension and 
140 degrees of flexion without any difficulty or pain 
reported.  The right wrist had 70 degrees of dorsiflexion, 80 
degrees of palmar flexion, 20 degrees of radial deviation, 
and 45 degrees of lunar deviation without any pain.  Full 
range of motion without any pain was demonstrated upon 
flexion, extension, dorsiflexion, and palmar flexion.  There 
was no expected effect from repetitive activity and he denied 
flare-ups.  The examiner's diagnosis was status post shrapnel 
injury to the right forearm with residual scars but no 
functional loss.     

In July 2004, the veteran was given a VA scar examination.  
Regarding his right forearm, there were bumps under his skin 
from shrapnel areas on the medial aspect of his right wrist 
and the medial aspect of his right forearm.  There were some 
difficult to see scars on his right forearm where he had 
undergone shrapnel removal.  Current symptoms of these scars 
were difficult to identify.  The location of the scars was 
the ventral surface of the right forearm.  There were two 
linear scars about 2 centimeters in length and 2 millimeters 
in width.  There was no pain on examination of the scars.  
There was no adherence to underlying tissue.  The texture of 
the skin was regular, and the scars appeared stable.  There 
was no appreciable elevation or depression of the scars, and 
they appeared to be superficial.  No keloid edema or 
inflammation was found.  The scars were slightly 
hyperpigmented compared to the surrounding skin.  There was 
no induration, and no limitation of function.  There was no 
disfigurement.  The examiner's diagnosis was scars from 
shrapnel removed from the right forearm.

VA X-rays taken in February 2005 confirm the presence of 
multiple small metallic densities in both forearms, with 
those on the right being much greater than those on the left.

In April 2005, the veteran testified at a Travel Board 
hearing.  He said that a piece of shrapnel had been removed 
from his right arm during service.  He indicated that his 
right arm currently bothered him when it was cold outside or 
when he had to lift something in a particular way.  

Following consideration of the veteran's recent VA 
examinations, the Board finds that a compensable rating for 
muscle injury residuals of a shell fragment wound to the 
right forearm is not warranted.  The veteran's current 
noncompensable rating reflects slight muscle disability.  For 
a compensable rating to be warranted, moderate disability 
must be demonstrated.  As indicated above, moderate 
disability is contemplated where the type of injury was a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  There is a record of 
service treatment for the wound, and the record is consistent 
with the complaint of one or more of the cardinal signs and 
symptoms of muscle disability, particularly lowered threshold 
of fatigue after average use.  Objective findings consist of 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).

The veteran suffered a penetrating shrapnel wound of the 
right forearm in March 1945 which required hospitalization 
and removal of a piece of shrapnel.  Recent medical evidence 
indicates that no major bones, joints, nerves, or vascular 
structures were damaged or affected.  There was no muscle 
pain that interfered with activities of daily living, and 
muscle strength was reported as being excellent or normal.  
Joints were able to be moved with sufficient comfort, 
endurance, and strength to accomplish activities of daily 
living, and full range of motion without pain was 
demonstrated.  There were no flare-ups or negative effect 
from repetitive activity.  In light of such evidence, the 
Board finds that there are insufficient signs and symptoms of 
muscle disability and impairment to meet the criteria for a 
finding of moderate disability, and thus a compensable rating 
for muscle injury residuals is not warranted.  

With regard to a compensable rating for scar residuals of a 
shell fragment wound of the right forearm, the Board likewise 
finds that a compensable rating is not warranted.  For a 
compensable rating to be appropriate, right forearm scars 
would be required to cause limited motion and exceed 6 square 
inches, not cause limited motion and exceed 144 square 
inches, be superficial and unstable, be superficial and 
painful on examination, or cause limitation of motion of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805.  

Recent medical evidence shows that the veteran has two linear 
right forearm scars which are approximately 2 centimeters in 
length and 2 millimeters in width.  The scars are 
superficial, and appear stable with no adherence to 
underlying tissue.  There was no pain upon examination, and 
no limitation of function or motion was associated with the 
scars.  Thus, the criteria for a compensable rating for scar 
residuals of a shell fragment wound of the right forearm are 
not met under the applicable rating criteria.    

As the preponderance of the evidence is against the claim for 
a compensable rating for residuals of a shell fragment wound 
of the right forearm, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Compensable rating for multiple superficial retained 
shell fragments, involving the skull, eyes, knees, thoracic 
spine, and left arm and wrist.

VA examinations given in 2003 show that the veteran had 
evidence of shrapnel that was below the skin throughout his 
body.  It was indicated that this retained shrapnel did not 
cause any limitation of movement.  

VA examinations given in 2004 show that the veteran had 
shrapnel scattered from his neck down to his lower 
extremities.  It was indicated that there were no visible 
scars associated with these subcutaneous shrapnel areas.  The 
areas were manifested by bumps under the skin without 
scarring, and they were present on the dorsal aspect of the 
left long finger, the medial aspect of the left forearm, the 
right anterior knee, and the medial aspect of the left knee.  
The veteran reported occasional knee pain and lack of 
endurance when walking, but had no pain upon range of motion 
testing.  Two bits of retained shrapnel were found to be 
present on the lateral aspect of the right eye and one on the 
lateral aspect of the left eye.  The shrapnel was below the 
skin and not readily appreciable.  It was noted that the 
veteran refused to allow any X-rays to be completed for 
shrapnel surveillance.  

VA X-rays taken in February 2005 note the presence of 
multiple metallic fragments on both forearms, knees, and in 
the posterior aspect of the left calf.  

At his April 2005 hearing, the veteran testified that he had 
retained shrapnel throughout his body.  He indicated his 
belief that the shrapnel was getting into his bloodstream and 
would affect his heart.  He reported that he had shrapnel in 
his knees and his skull, and indicated that he did not like 
to have X-rays taken.  He said that he did not have any back 
problems due to shrapnel.  He stated that he could feel the 
shrapnel move, and that sometimes it felt cold and hard.  

Upon consideration of the above evidence, the Board is unable 
to find that a compensable rating is warranted for the 
veteran's multiple superficial retained shell fragments.  The 
evidence indicates that the veteran has retained shrapnel in 
several areas of his body, and that such areas are manifested 
by bumps under the skin with no scarring.  Medical evidence 
of record does not suggest that the retained shrapnel is 
associated with limitation of motion or function, or that 
there is muscle damage which would warrant a compensable 
evaluation.  Likewise, the medical evidence of record does 
not suggest that there is scarring present which would 
warrant a compensable evaluation.  The most recent VA 
examination indicated that the only visible scars were 
located in the right forearm.  These scars have been 
addressed as part of a separate issue.  Additionally, there 
is no competent medical evidence of record which suggests 
that the multiple superficial retained shell fragments have 
affected the veteran's blood or caused a heart disability, as 
claimed by the veteran.    

In short, the Board is unable to find evidence of sufficient 
impairment associated with the veteran's multiple superficial 
retained shell fragments such that a compensable rating is 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.
 

ORDER

A compensable rating for residuals of a shell fragment wound 
of the right forearm is denied.

A compensable rating for multiple superficial retained shell 
fragments, involving the skull, eyes, knees, thoracic spine, 
and left arm and wrist, is denied.


REMAND

The remaining issue on appeal is entitlement to service 
connection for PTSD.  

At his April 2005 hearing, the veteran testified that he had 
been in receipt of private psychiatric treatment for the 
previous six years.  It was indicated that this treatment had 
been provided by Dr. Hoya, and the veteran stated that he did 
not know what evidence was contained in these medical 
records.  The Board notes that such medical records may 
contain evidence which is relevant to the veteran's claim for 
service connection for PTSD.  As decisions of the Board must 
be based on all of the evidence that is known to be 
available, such records should be obtained prior to further 
adjudication of the claim.  38 U.S.C.A. § 5103(A) (West 
2002).  Any updated psychiatric treatment records should also 
be obtained.

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
psychiatric treatment during and since 
1995.  The RO should obtain copies of any  
related medical records which are not 
already on file, to specifically include 
but not limited to medical records from 
Dr. Hoya.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD, taking 
into consideration all newly obtained 
evidence.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


